DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-14, 18, 23, 24, and 28, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Westerman et al., USPN 2013/0308838.
With regard to claims 1, 23, and 28, Westerman discloses a method of authenticating a user using an electronic device (0003, 0027), the electronic device including a fingerprint sensor configured for capturing a fingerprint representation of a fingerprint pattern of a finger of the user (0004, 0015, 0018), a first control unit adapted to provide a processing environment having a first security level (SEP 520, Fig. 5, secure process 604, Fig. 6), and a second control unit adapted to provide a processing 
With regard to claims 2 and 24, Westerman discloses the method of claim 1, as outlined above, and further discloses first control unit is a secure processor (0008, 0033), includes a secure element (0033).
With regard to claim 3, Westerman discloses the method of claim 1, as outlined above, and further discloses the first control unit is connected to and configured to control the operation of the fingerprint sensor (Fig. 5 and 6, 0031-0033).

With regard to claim 5, Westerman discloses the method of claim 1, as outlined above, and further discloses authenticating, at the second control unit, the user based on a second fingerprint template representative for the finger of the user and the first and the second set of elements (“Process 602 can then run a match comparison of the input pattern and the received template patterns at 650”, 0033)
With regard to claim 6, Westerman discloses the method of claim 1, as outlined above, and further discloses transmitting the fingerprint representation from the first control unit to the second control unit (0031, 0033).
With regard to claim 7, Westerman discloses the method of claim 1, as outlined above, and further discloses the second control unit is arranged separately from the first control unit  (Fig. 5 and 6, 0031-0033).
With regard to claim 9, Westerman discloses the method of claim 1, as outlined above, and further discloses matching, at the first control unit, the first set of determined elements with the first fingerprint template (“The secure process 604 can then run (e.g., at 660) a full match comparison of the input map and the stored templates associated with those possible matches identified at 655”, 0033).
With regard to claim 10, Westerman discloses the method of claim 1, as outlined above, and further discloses matching, at the second control unit, the second set of determined elements with a second fingerprint template representative for the finger of 
With regard to claim 11, Westerman discloses the method of claim 1, as outlined above, and further discloses a second memory element associated with the second control unit for storing the second fingerprint template (0026, 0033 must store information to compare it).
With regard to claim 12, Westerman discloses the method of claim 1, as outlined above, and further discloses matching, at the first control unit, the first set of determined elements with the first fingerprint template, and matching, at the second control unit, the second set of determined elements with a second fingerprint template representative for the finger of the user (0033), wherein the step of authenticating the user further includes the steps of comparing, at the first control unit, a result of the matching at the second control unit and a result of the matching at the first control unit, and authenticating, at the first control unit, the user only if a result of the comparison indicates that the matching at the first control unit corresponds to the matching at the second control unit (comparison at 604 is run on possible match results of 602, 0033).
With regard to claim 13, Westerman discloses the method of claim 1, as outlined above, and further discloses the first set of elements is determined from a sub-section of the fingerprint representation (0024, 0027, 0030).
With regard to claim 14, Westerman discloses the method of claim 1, as outlined above, and further discloses the sub-section of the fingerprint representation is selected by the first control unit (“This texture can be translated into an associated map by sensor 540, AP 510, or SEP 520“ 0027).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Westerman in view of Yamamoto et al., USPN 2008/0212846.
With regard to claim 22, Westerman discloses the method of claim 1, as outlined above, but does not discloses following a successful authentication of the user updating the first fingerprint template based on at least one of the first set of determined elements and the second set of determined elements. Yamamoto discloses a fingerprint authentication method (0013) similar to that of Westerman, and further discloses updating fingerprint templates upon successful authentication (0094). It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to 
With regard to claims 17 and 21, Westerman discloses the method of claim 1, as outlined above, but does not disclose encrypting the fingerprint representation prior to transmitting and decrypting the encrypted fingerprint representation. The examiner takes official notice that it is well known in the art to secure transmissions with encryption. It would have been obvious for one of ordinary skill in the art, prior to the instant effective filing date, to encrypt the fingerprint representation prior to sending, and decrypting it upon reception in the method of Westerman for the motivation of improved information security, a stated motivation of Westerman (0030).
Response to Arguments
Applicant's arguments filed 17 March 2022 have been fully considered but they are not fully persuasive.
With regard to the 112 rejection from the prior office action, the examiner agrees with applicant in light of the amendment filed 17 March 2022, and thus the 112 rejection has been dropped.
With regard to applicant’s arguments concerning the Westerman reference, the examiner disagrees. As outlined above, Westerman discloses a first control unit (SEP) with a higher security level and a second (AP) with a lower, as also outlined by applicant in the first paragraph on page 11 of 12 of his arguments. In Figure 6, Westerman discloses the SEP provides match results (670) from an input map received from the scanner (630) and possible match results provided from the AP (655) to the SEP (660). 

References Cited
Shin et al., USPN 2017/0041314, discloses multiple comparison units (0071), but is not seen as reading on the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837. The examiner can normally be reached 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB LIPMAN/Primary Examiner, Art Unit 2434